t c memo united_states tax_court sam farahani petitioner v commissioner of internal revenue respondent docket no filed date sam farahani pro_se jeffrey l heinkel and brian beddingfield student for respondent memorandum findings_of_fact and opinion goeke judge in petitioner received an award of backpay in a wrongful termination case this case arises from an internal_revenue_service determination in a notice_of_deficiency that he is not entitled to an alimony deduction for amounts the superior court of california allocated from the backpay to pay child_support as explained herein we sustain the determined deficiency and the related sec_6662 accuracy-related_penalty and we also hold that possible deductions first raised at trial are not allowable to offset the adjustments in the notice_of_deficiency findings_of_fact petitioner resided in california when he filed the petition in he was an economics professor at san diego community college when his employment was terminated he subsequently filed a lawsuit alleging wrongful termination in date he received a favorable judgment from the superior court of california in the wrongful termination case he was reinstated and in he was awarded dollar_figure in backpay at the time of the backpay award in he owed alimony and child_support to his former spouse with whom he had three children according to a notice of garnishment action from the oregon department of justice division of child_support petitioner owed past due child_support of dollar_figure as of date accordingly the california superior court allocated dollar_figure from the backpay award to pay the support amounts which were in arrears dollar_figure of which went to pay for the children’s healthcare per petitioner’s divorce decree unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure he must pay spousal support of dollar_figure however petitioner’s order of support for both spousal and child_support totaled dollar_figure on line of his income_tax return petitioner claimed a reduction of gross_income for alimony of dollar_figure but he now agrees only a portion of the allocated amount was for alimony in the notice_of_deficiency respondent determined that only dollar_figure was allowable as alimony and petitioner offered no evidence to dispute this determination at trial the amount respondent allowed is the same amount of alimony income petitioner’s former spouse reported on her income_tax return in petitioner also filed for disability benefits with the california state teachers’ retirement_system calstrs and received benefits at least until the backpay award in because of the backpay award in date calstrs requested that petitioner repay all the disability benefits he had received however petitioner did not make any payments until calstrs began deducting payments from his wages in petitioner repaid dollar_figure in and dollar_figure in he made no payments in opinion petitioner has the burden_of_proof as he has not provided any credible_evidence to support his positions nor has he otherwise met the requirements of sec_7491 to shift the burden_of_proof to respondent see rule a a alimony deduction generally a taxpayer can deduct alimony or separate_maintenance payments paid during the taxable_year if they are includible in the recipient’s gross_income sec_215 and b the term alimony_or_separate_maintenance_payment generally includes cash payments to a former spouse under_a_divorce_or_separation_instrument sec_71 child_support payments are not included in the recipient’s income and are not deductible by the payor sec_71 a taxpayer may not claim a deduction for any portion of a payment that the terms of the divorce_or_separation_instrument fix as a sum payable for child_support id if the payment is less than the required_payment specified in the relevant divorce_or_separation_instrument then the payment is applied first to satisfy the payor’s child_support obligation sec_71 payments must first be applied to a taxpayer’s unpaid child_support obligation and any payments so applied are not alimony haubrich v commissioner tcmemo_2008_299 the issue in haubrich was whether a taxpayer may deduct alimony payments while in arrears for child_support the divorce decree required the taxpayer to pay dollar_figure this amount included dollar_figure for alimony dollar_figure for child_support and dollar_figure for child_support arrearages the taxpayer was also required to pay dollar_figure towards a reimbursement obligation the taxpayer paid only dollar_figure of which he deducted dollar_figure as alimony the court held that because the taxpayer’s total_payment was less than the total child_support he owed for the year including arrearages and the reimbursement obligation all of the payments should have been allocated to child_support and could not be deducted as alimony under sec_215 respondent allowed petitioner to deduct dollar_figure of alimony payments respondent correctly disallowed dollar_figure of petitioner’s alimony deduction because that amount was for petitioner’s child_support_obligations petitioner acknowledged that he was behind in child_support payments in but he testified that he did not know how far behind the record is unclear as to the exact amount of petitioner’s child_support arrearages petitioner testified that at one point he received a notice stating he owed dollar_figure in child_support petitioner provided a notice of garnishment action from the oregon department of justice division of child_support according to the notice as of january petitioner owed past due child_support of dollar_figure on the basis of that amount petitioner was entitled to a alimony deduction of only dollar_figure dollar_figure dollar_figure for children’s healthcare dollar_figure for child_support in arrears petitioner provided different figures for the amounts of spousal and child_support he was required to pay per month petitioner testified he was ordered to pay nine-hundred something dollars per child for child_support petitioner had three children with his ex-wife but he alleges only two were minors in per petitioner’s divorce decree he must pay spousal support of dollar_figure however petitioner’s order of support for both spousal and child_support totaled dollar_figure petitioner’s ex-wife the recipient of the child_support and alimony payments reported dollar_figure of alimony on her return and respondent allowed petitioner to deduct that amount as alimony petitioner has acknowledged that he was entitled to deduct as alimony only a portion of the dollar_figure he reported on his return petitioner has not provided any evidence showing entitlement to an alimony deduction greater than dollar_figure therefore petitioner is not entitled to deduct more than dollar_figure in alimony payments b calstrs repayment in general if a taxpayer reports income on a cash_basis he must also report expenses or deductions on a cash_basis in other words a cash_basis taxpayer cannot take a deduction unless he pays out money for that deduction during the relevant tax_year 333_us_496 in computing taxable_income on a cash_basis taxpayers include in gross_income only items cash property or services they actually or constructively received within the taxable_year sec_1_446-1 income_tax regs and they deduct only expenditures they actually made during the taxable_year id if a taxpayer includes earnings in gross_income under a claim of right in one taxable_year that the taxpayer is required to repay in a subsequent taxable_year the taxpayer is not allowed to amend the tax_return for the taxable_year of inclusion to exclude the repaid earnings from gross_income 340_us_590 in congress enacted a statutory remedy sec_1341 to alleviate some of the hardship of this rule generally when items are included in the gross_income of a prior taxable_year because it appeared the taxpayer had an unrestricted right to such items and the taxpayer is allowed a deduction of more than dollar_figure for the repayment of that income in a subsequent taxable_year because it is determined that the taxpayer did not have a right to the income the taxpayer will be entitled to the tax benefits of sec_1341 under sec_1341 the amount of the tax imposed is the lesser_of the tax for the current taxable_year computed with the deduction for the current_year repayment or an amount equal to the tax for the current taxable_year computed without deducting the amount repaid but minus the decrease in tax for the prior tax_year s after excluding the repaid income to qualify for the tax benefits of sec_1341 the taxpayer must be entitled to a deduction under a section of the code other than sec_1341 sec_1 a income_tax regs under sec_165 petitioner was entitled to deduct the repayments on his return for the year in which he made them petitioner received disability benefits from calstrs calstrs demanded repayment of these benefits when petitioner won the wrongful termination lawsuit which included back wages however petitioner did not make any payments until calstrs began deducting payments from his wages in petitioner repaid dollar_figure in and dollar_figure in petitioner is not entitled to deduct these amounts on his return c accuracy-related_penalty a taxpayer may be liable for a penalty on any underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 b substantial_understatement means an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure under sec_6662 petitioner acknowledges he was not entitled to the full dollar_figure of alimony deductions he claimed on his return the superior court order distributing the relevant funds specifically states the funds are for child_support and spousal in arrears petitioner knew dollar_figure of that amount went to his children’s healthcare petitioner claimed dollar_figure as an alimony deduction even though he knew he was not entitled to deduct the entire amount petitioner’s understatement was substantial under the statute and he failed to demonstrate that he acted with reasonable_cause and in good_faith see sec_6664 accordingly petitioner is liable for the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
